Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 1 of 46




                   EXHIBIT A
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 2 of 46



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

TREON McKENZIE,             §
                            §
     Plaintiff,             §
                            §
v.                          §                           C.A. No. 4:19-cv-02046
                            §
UNUM LIFE INSURANCE COMPANY §
OF AMERICA,                 §
                            §
     Defendant.             §

                INDEX OF STATE COURT FILED DOCUMENTS

                                                                    Date Received/Filed

1.     Docket Sheet from Fort County, Texas, 434th Judicial                 n/a
       District

2.     Plaintiff’s Original Petition Request for Disclosure and           12/6/18
       Jury Demand

3.     Citation issued to Unum Life Insurance Company of                 12/10/18
       America

4.     Request for Process                                                4/3/19

5.     Citation issued to Unum Life Insurance Company of                  4/9/19
       America

6.     Officer’s Return - Citation issued to Unum Life Insurance          5/8/19
       Company of America

7.     Defendant’s Original Answer                                        5/28/19




INDEX OF STATE COURT FILED DOCUMENTS - Page 1
    Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 3 of 46



                                            Respectfully submitted,


                                            By: /s/ Dennis M. Lynch
                                                    Dennis M. Lynch
                                                    State Bar No. 90001506
                                                    S.D. No. 23163
                                                    dennis.lynch@figdav.com
                                                    Attorney-in-Charge
                                                    Cameron E. Jean
                                                    State Bar No. 24097883
                                                    S.D. No. 3121462
                                                    cameron.jean@figdav.com

                                            FIGARI + DAVENPORT, LLP
                                            901 Main Street, Suite 3400
                                            Dallas, Texas 75202
                                            (214) 939-2000
                                            (214) 939-2090 (Facsimile)

                                            ATTORNEYS FOR DEFENDANT
                                            UNUM LIFE INSURANCE COMPANY
                                            OF AMERICA


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been sent

via the ECF System and by certified mail, return receipt requested, to Mr. Marc Whitehead

and Ms. Madison Tate Donaldson, Marc Whitehead & Associates, LLP, 5300 Memorial

Drive, Suite 725, Houston, Texas 77007, on this the 6th day of June, 2019.



                                            /s/ Dennis M. Lynch
                                            Dennis M. Lynch




INDEX OF STATE COURT FILED DOCUMENTS - Page 2
Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 4 of 46




                                 1
                                                                                                                                     Page 1 of 1
                  Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 5 of 46
 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                           Location : Fort Bend Images Help

                                                          REGISTER OF ACTIONS
                                                              CASE NO. 18-DCV-257545

Treon McKenzie v. Unum Life Insurance Company of America                  §                           Case Type: Contract - Other Contract
                                                                          §                           Date Filed: 12/06/2018
                                                                          §                             Location: 434th District Court
                                                                          §
                                                                          §


                                                                  PARTY INFORMATION

                                                                                                                      Attorneys
Defendant or Unum Life Insurance Company of America                                                                   Dennis M Lynch
Respondent                                                                                                             Retained
              Austin, TX 78701-3218
                                                                                                                      214-939-2000(W)


Plaintiff or     McKenzie, Treon                                                                                      Marc Stanley Whitehead
Petitioner                                                                                                             Retained
                  Houston, TX 77007
                                                                                                                      713-228-8888(W)


                                                             EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
12/06/2018 Docket Sheet
12/06/2018 Petition       Doc ID# 1
             Plaintiff's Original Petition Request for Disclosure and Jury Demand
12/10/2018 Issuance        Doc ID# 2
             Citation Issued to Unum Life Insurance Company of America
12/10/2018 Citation
             eService
              Unum Life Insurance Company of America                     Unserved
04/03/2019 Request        Doc ID# 3
             Request for Process
04/09/2019 Issuance        Doc ID# 4
             Citation Issued to Unum Life Insurance Company of America
04/09/2019 Citation
             E-Service
              Unum Life Insurance Company of America                     Served              05/07/2019
                                                                         Returned            05/08/2019
05/08/2019 Officers Return        Doc ID# 5
             Citation Return for Unum Life Insurance Company of America. Served on 05-07-19.
05/28/2019 Answer/Contest/Response/Waiver              Doc ID# 6
             Defendant's Original Answer


                                                                FINANCIAL INFORMATION



               Defendant or Respondent Unum Life Insurance Company of America
               Total Financial Assessment                                                                                                        2.00
               Total Payments and Credits                                                                                                        2.00
               Balance Due as of 06/05/2019                                                                                                      0.00

05/28/2019 Transaction Assessment                                                                                                                2.00
05/28/2019 E-filing                       Receipt # 2019-37212-DCLK                       Unum Life Insurance Company of America               (2.00)



               Plaintiff or Petitioner McKenzie, Treon
               Total Financial Assessment                                                                                                     314.00
               Total Payments and Credits                                                                                                     314.00
               Balance Due as of 06/05/2019                                                                                                     0.00

12/07/2018     Transaction Assessment                                                                                                          302.00
12/07/2018     E-filing                   Receipt # 2018-79128-DCLK                       McKenzie, Treon                                    (302.00)
04/04/2019     Transaction Assessment                                                                                                           10.00
04/04/2019     E-filing                   Receipt # 2019-23971-DCLK                       McKenzie, Treon                                     (10.00)
05/08/2019     Transaction Assessment                                                                                                             2.00
05/08/2019     E-filing                   Receipt # 2019-32308-DCLK                       McKenzie, Treon                                       (2.00)




http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1842969                                                          6/5/2019
Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 6 of 46




                                 2
                                                                                                                                       Filed
       Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 7 of 46                                          12/6/2018 5:28    PM
                                                                                                                  Annie Rebecca        Elliott
                                                                                                                            District   Clerk
                                                                                                               Fort   Bend County, Texas
                                                                                                                  Ashley Alaniz

                                                       18-DCV-257545
                                             NOI



TREON MCKENZIE                                         §                    IN   THE DISTRICT COURT
     Plaintiff,                                        §
                                                       §      Fort    Bend County - 434th       Judicial District Court
v.                                                     §                            JUDICIAL DISTRICT
                                                       §
                                                       §
UNUM LIFE INSURANCE COMPANY                            §
OF AMERICA                                             §
     Defendant.                                        §                    FT.   BEND COUNTY



                                   PLAINTIFF’S ORIGINAL PETITION
                       REQUEST FOR DISCLOSURE and JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

          1.       NOW COMES TREON                 MCKENZIE,           hereinafter referred to as        “Plaintiff”,



and brings        this action    against   UNUM        LIFE   INSURANCE COMPANY OF AMERICA,

hereinafter referred to as “Defendant.”


          2.       Plaintiff   brings this action to secure          all   disability benefits,   whether they be

described as short term and/or long term, or                  life    waiver of premium benefits to which

Plaintiff is entitled   under the    disability   insurance policy underwritten and administered by

Defendant.

          3.       Defendant has underwritten and administered The Policy and has issued

a denial of the benefits claimed under the policy by the                     Plaintiff.   The   Policy at issue can


be    identified    as Policy Number 22814 001                 for     long term disability and waiver of


premium.

                                                  |.   PARTIES
    Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 8 of 46



          4.           Plaintiff is       a citizen and resident of Harris County, Texas, however, at the

time of her      disability,            she worked           in Ft.   Bend County, Texas.

          5.           Defendant           is    a properly organized business entity doing business                               in   the


State of Texas.            Defendant              may be           served with process by serving               its   registered agent,


Corporation Service Company, addressed at 211 East 7th Street, Suite 620, Austin,

Texas 78701-3218.

                                                 ll.    JURISDICTION             AND VENUE
          6.           This        is    an action            for   damages        for failure     to     pay benefits under an

insurance policy and other related claims over which                                               this    court       has   jurisdiction.


Specifically, the Plaintiff                is     a resident of the State of Texas and Defendant, a foreign

corporation       is   authorized to do business                       in   the State of Texas.


          7.           The    disability policy at issue in the                    case was issued         in   the State of Texas.


                                                 Ill.   THE CLAIM ON THE POLICY

          8.           Plaintiff        has been a covered beneficiary under a group                                  disability benefits


policy issued by              Defendant                at   all   times relevant to this action.                Said policy      became

effective      January        1,    1997.

          9.           Plaintiff is        a 56 year old                   woman   previously employed as a “Detention


Officer—Civilian”.


          10.          Detention Officer—Civilian                     is   classified   under the Dictionary of Occupational

Titles   as Medium with an                  SVP         of 3      and considered        to   be semi-skilled work.

          11.          Due    to Plaintiff’s disabling conditions, Plaintiff                        ceased      actively working        on

June 21, 2014, as on                      this    date        Plaintiff     suffered from hypertension, chest pain, joint


pain,    and    palpitations.
       Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 9 of 46



         12.          Plaintiff    alleges that she       became        disabled on June 22, 2014.


         13.          Plaintiff filed for    short term disability benefits with Defendant.


         14           Short term disability benefits were granted.

         15.          Plaintiff    filed   for   long term disability and waiver of                   premium          benefits


through the Plan administered by the Defendant.

         16.          Defendant        initially    granted      Plaintiff’s    request for long          term      disability


benefits under the Plan.


         17.          Subsequently, Defendant denied further long term                         disability benefits       under

the Plan pursuant to a letter to Plaintiff dated                        December    22, 2016.         Said    letter   allowed

Plaintiff   180 days         to   appeal   this decision.


        18.          At the time Defendant denied                    Plaintiff further   long term disability benefits,


the disability standard               in   effect    pursuant to the Plan                was   that    Plaintiff    must be

considered unable to perform her “Own Occupation”.

         19.          If   granted the Plan would pay monthly benefits of $1 ,597.80.

         20.          Plaintiff    pursued her administrative remedies set                       forth   in   the Plan by


requesting administrative review of the denial of benefits.


         21.          Plaintiff timely     perfected her administrative appeal pursuant to the Plan by


sending      letter    requesting     same       to the   Defendant.

         22.          Plaintiff    submitted additional information including medical records to                         show

that   she     is   totally       disabled from the performance of both her                       own and any            other


occupation as defined by the Plan.

         23.          On December            29,    2017,      Defendant        notified    Plaintiff    that      Defendant

affirmed      its   original decision to         deny     Plaintiff’s   claim for long term disability and waiver
                                                                 3
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 10 of 46



of   premium   benefits.


        24.      Defendant also         notified Plaintiff     on December 29, 2017, that           Plaintiff    had

exhausted her administrative remedies.

        25.      Defendant,       in its final   denial, discounted the opinions of Plaintiff’s treating


physicians,    among    others,     and the documented             limitations   from which      Plaintiff suffers


including the effects of Plaintiff’s impairments on her ability to                engage    in   work   activities.


        26.      Plaintiff   has now exhausted her administrative remedies.

                                           IV.    MEDICAL FACTS

        27.      Plaintiff    suffers    from      multiple      medical    conditions      resulting      in   both


exertional    and nonexertional impairments.

        28.      Plaintiff suffers      from systemic lupus erythematosus (SLE), hypertension,

tachycardia, angina, shortness of breath, joint pain and stress.


        29.      Treating physicians        document         Plaintiff’s disabilities   and the continued pain

that requires   ongoing pain management.

        30.      Plaintiff’s multiple     disorders have resulted           in   restrictions in activity,      have

severely limited    Plaintiff’s    range of motion, and have significantly curtailed her                  ability to


engage   in   any form of exertional       activity.


        31.      Further, Plaintiff’s physical impairments              have resulted      in   chronic pain and


discomfort.


        32.      Plaintiff’s treating     physicians document these symptoms.                      Plaintiff    does

not assert that she suffers from said               symptoms based           solely     on her own subjective

aHegaﬁons.

        33.      Physicians have prescribed             Plaintiff with     multiple medications, including
                                                         4
      Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 11 of 46



narcotic pain relievers,              in   an   effort to   address her multiple symptoms.

         34.       However,            Plaintiff      continues to suffer from breakthrough pain, discomfort,

and   limitations in functioning,                  as documented throughout the administrative record.

         35.       Plaintiff’s         documented pain              is    so severe that        it   impairs her ability to


maintain the pace, persistence and concentration required to maintain competitive


employment on a                full   time basis, meaning an 8 hour day, day after day,                            week   after


week, month       after    month.

         36.       Plaintiff’s        medications cause additional side effects                      in   the form of sedation


and cognitive      difficulties.


         37.      The aforementioned impairments and                             their     symptoms preclude         Plaintiff’s


performance of any work                    activities     on a consistent basis.

         38.      As such,             Plaintiff      has been and remains disabled per the terms of The

Policy   and has sought               disability benefits        pursuant to said Policy.

         39.       However,                after    exhausting       her     administrative          remedies,     Defendant

persists   in   denying        Plaintiff     her    rightfully   owed     disability benefits.


                                  V. Defendant’s Unfair                  Claims Handling Practices

           40.    On     or about           May     4,   2015 and again on        April 9,    2016, Defendant’s internal

vocational       consultant,           David Carey,              M.Ed.,    CRC, CDMS,           vocational       rehabilitation


consultant, performed paper reviews of Plaintiff’s claim                            file



         41.     On    or about        June     11,      2015 and again on June            30, 2015, Defendant’s internal


consultant,      Joseph A. Antaki, M.D.,                      internal     medicine, performed paper reviews of

Plaintiff’s    claim   file.
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 12 of 46



        42.       Dr. Antaki’s reports are misleading,               biased and result driven           in   that the Dr.


Antaki failed to review         all   relevant medical records, the reports ignore or are contrary to


controlling medical authority.             The    reports    fail   to specify the          medical standard upon

which they      rely.   The   reports are       based on   faulty or incorrect information.


        43.       Further, Dr. Antaki failed t0 consider              all    the   Plaintiff’s illnesses.      He   failed


to   consider   all   the   Plaintiff’s illnesses in   combination.            The       reports are conclusory      and

results driven,       as demonstrated by the fact that the reports cherry-pick the information

by overemphasizing information that supports the insurer’s position and de—emphasizing

information that supports disability and the reports do not consider the standard of


disability specified in the Policy.


        44.       On    0r about July      1,   2015 and again on July             10,   2015, Defendant’s internal

consultant,     Joseph Sentef, M.D., MBA, MPH, family medicine, occupational medicine,

and public health medicine, performed paper reviews                          of Plaintiff’s claim   file.



        45.       Dr. Sentef’s reports are misleading, biased                    and     result driven in that the Dr.


Sentef failed to review         all   relevant medical records, the reports ignore or are contrary to


controlling medical authority.             The     reports   fail   to specify the          medical standard upon

which they      rely.   The   reports are       based on   faulty or incorrect information.


        46.       Further, Dr. Sentef failed to consider               all   the   Plaintiff’s illnesses.      He   failed


to   consider   all   the   Plaintiff’s illnesses in   combination.            The       reports are conclusory      and

results driven,       as demonstrated by the fact that the reports cherry-pick the information

by overemphasizing information that supports the insurer’s position and de—emphasizing

information that supports disability and the reports do not consider the standard of


disability specified in the Policy.
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 13 of 46



         47.   On     0r about August 8, 2016, Defendant’s internal consultant, Stephen V.


Leverett,     DO, DABFM, family medicine, performed a paper review                               of Plaintiff’s claim          file.



         48.        Defendant, with a pre-determined agenda to find                              Plaintiff    not disabled,


relies   on a biased report from             Dr. Leverett.          Defendant       in    bad   faith, relies        on a non-

treating physician,          who has       not conducted a physical examination of                            Plaintiff,       over

Plaintiff’s treating     physician      who has examined             Plaintiff    over a long and frequent period

of time,     and with more knowledge             of Plaintiff’s condition.


         49.        Defendant has        failed to    consider      Plaintiff’s   credible complaints of pain                  and

fatigue which limit Plaintiff’s ability to function.


         50.        Defendant has selectively reviewed                   Plaintiff’s       medical records and has

cherry-picked         only     the   excerpts from          the     medical       records       that    support         its    pre-


determined conclusion that             Plaintiff is   not disabled.


         51.        Defendant has        failed to    consider the side effects of              Plaintiff’s   medication.


         52.         Defendant’s        consultants         completed       their        reports    without          examining

Plaintiff.



         53.        On December            29,      2017,   Defendant        notified       Plaintiff       that     Defendant

affirmed     its   original decision to      deny     Plaintiff’s   claim for long term disability and waiver


of   premium       benefits.


         54.        Defendant also        notified Plaintiff      on December 29, 2017 that                        Plaintiff   had

exhausted her administrative remedies.

         55.        Defendant,       in its final   denial, discounted the opinions of Plaintiff’s treating


physicians,        among     others,   and the documented              limitations       from which         Plaintiff suffers


including the effects of Plaintiff’s impairments on her ability to                        engage       in   work    activities.

                                                             7
    Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 14 of 46



         56.        Additionally, the Social Security Administration issued a fully favorable


decision on     Plaintiff’s      claim for disability benefits under Title              ||    and   Title   XVI of the Social

Security Act, finding that Plaintiff           is    “disabled” during the relevant time period.                       Notably,


the Social Security Administration’s definition of disability                      is   significantly        more    restrictive


than Defendant’s as they require the claimant to be unable to work                                   in   “any occupation       in



the National Economy.”


         57.        Defendant           was    provided      documentation                   of     the     Social     Security


Administration’s finding that Plaintiff               was found     to    be   totally       disabled under Title         ||   and

Title   XVI of the Social Security Act.                Defendant has unreasonably ignored the Social

Security Administration determination that Plaintiff                     is   disabled.


         58.        At   all   relevant times, Defendant has          been operating under an inherent and

structural conflict of interest           as Defendant      is liable      for benefit        payments due           to Plaintiff


and each payment depletes Defendant’s assets.

         59.        Defendant’s determination             was   influenced by           its   conflict of interest.


         60.        Defendant has          failed to take active         steps to reduce potential bias and to

promote accuracy of             its   benefits determinations.


         61.    The       long term disability Plan gave Defendant the right to have Plaintiff


submit to a physical examination at the appeal                   level.


         62.    A    physical examination, with a            full   file      review, provides an evaluator with


more information than a medical               file   review alone.

         63.        More information promotes accurate claims assessment.

         64.        Despite having the right to a physical examination, Defendant did not ask

Plaintiff to   submit to one.
       Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 15 of 46



          65.      Defendant’s conduct as a whole has failed to furnish a                                   full   and    fair   review

of Plaintiff’s claim.


                                        VI.    FIRST      CAUSE OF ACTION:

                                                   Breach of Contract

          66.      Plaintiff   repeats and re-alleges paragraphs                           1   through 65 of       this Petition    as

if   set forth herein.


          67.      Plaintiff   paid   all    premiums due and              fulfilled all       other conditions of the Plan.


          68.      Under the terms              of the      Plan,        Defendant             is    obligated to pay Plaintiff


benefits,    in full    and without reservations of                rights,    during the period of time that Plaintiff


is   suffering totally disabled, as those             words are defined               in   the Plan.


          69.      In   breach of     its    obligations under the aforementioned Plan, Defendant has


failed to    pay   Plaintiff benefits in full             and without any reservations                     of rights during the


period of time that Plaintiff           is   suffering “totally disabled,” as those                       words are defined          in



the Plan.


          70.      Defendant stopped paying benefits                         to Plaintiff           under the Plan, despite the

fact that Plaintiff      was   totally disabled, in that                she cannot perform the material duties of

her    own   occupation, and she cannot perform the material duties of any other occupation


which her medical condition, education,                     training, or       experience would reasonably allow.

          71.      Defendant breached the Plan when                           it   stopped paying benefits                to Plaintiff,


despite the fact that Plaintiff              was   suffering totally disability, as that phrase                      is   defined    in



the Plan.       Defendant has violated              its   contractual obligation to furnish disability benefits


to Plaintiff.


          72.      Plaintiff   has complied with             all       Policy provisions             and conditions precedent
                                                                   9
    Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 16 of 46



to qualify for benefits prior to filing suit.


        73.    As a   result of Defendant’s breach, Plaintiff suffered financial hardship.


        74.     By reason    of the foregoing,             Defendant         is   liable to Plaintiff for       damages.

                                VII.   SECOND CAUSE OF ACTION:
                        Violations of Texas Insurance                        Code & DTPA

        75.     Plaintiff   re-alleges        and          incorporates            each      allegation         contained      in



Paragraphs 1-74 of     this Petition     as   if   fully   set forth herein.


        76.     Due   to the    aforementioned acts and omissions, Defendant has violated

the Texas Deceptive Trade Practices Act sections and articles                                in   the following ways:


                (a)     Insurance        Code      Article §       541.051 by misrepresenting the terms or

                        benefits   and advantages                 of   The   Policy;


                (b)     Insurance        Code       Article       § 541.052 by placing before the public

                        materials containing untrue, deceptive, or misleading assertions,


                        representations, or statements regarding                            The     Policy;


                (C)     Insurance        Code      Article    § 541.060 by engaging                    in   unfair settlement


                        practices by (1) misrepresenting to Plaintiff a material fact or policy


                        provision relating to the coverage at issue; (2) failing to attempt                                    in



                        good    faith to effectuate           a prompt,           fair,   and equitable settlement of a

                        claim     with    respect to which                   Defendant’s            liability   has become

                        reasonably        clear;      (3)     failing    to        promptly provide to             Plaintiff   a

                        reasonable explanation of the basis                          in   The     Policy, in relation to the


                        facts or applicable law, for Defendant’s denial of Plaintiff’s claim; (4)


                        failing   within      a reasonable time to affirm or deny coverage of
                                                             10
Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 17 of 46



              Plaintiff’s claim;         and   (5) refusing to            pay a claim without conducting

              a reasonable investigation with respect to the claim;


        (d)   Insurance         Code     Article   § 541 .061 by misrepresenting The Policy by

              (1)   making an untrue statement of material                           fact; (2) failing to state    a

              material         fact     necessary         to      make     other      statements       made       not


              misleading,             considering         the      circumstances           under      which       the


              statements were made;                     (3)   making a statement            in    such a manner

              as    to   mislead a reasonably prudent person to a false conclusion of

              a material        fact; (4)    making a material misstatement of                       law;   and   (5)


              failing to      disclose other matters required by law to be disclosed.


        (e)   Business and             Commerce Code                § 17.46(b)(5) by representing that

              services had characteristics, uses and benefits that they did not


              have;


        (f)   Business and            Commerce Code §                   17.46(b)(12) by representing that


              an agreement conferred or involved                           rights,   remedies or obligations

              which      it   did not   have or     involve;       and

        (g)   Business and            Commerce Code §                   17.46(b)(24) by failing to disclose


              information concerning services which                         was known        at the time of the


              transaction         where the             failure    to    disclose such           information    was

              intended to induce               Plaintiff into           a transaction      into    which    Plaintiff


              would not have entered had the information been disclosed.

        (h)   Plaintiff is totally disabled, in that                    she cannot perform the material

              duties of her           own   occupation, and she cannot perform the material
                                                   11
Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 18 of 46



               duties     of    any other occupation which                    her      medical        condition,


               education, training, or experience would reasonably allow;


        (i)    Defendant        failed to afford       proper weight to the evidence                      in   the


               administrative record showing that Plaintiff                  is totally     disabled;


        (J')   Defendant’s interpretation of the definition of                     disability   contained           in



               The   Policy      is   contrary to the plain language of                The   Policy,      as   it   is



               unreasonable, arbitrary, and capricious;


        (k)    Defendant        failed to furnish Plaintiff      a   Full   and   Fair Review;


        (l)    Defendant         failed     to    specify   information           necessary          to   perfect


               Plaintiff’s     appeal;


        (m)    Defendant              has   denied     Plaintiff     based        on    a    selective         and

               incomplete review of the records;


        (n)    Defendant        failed to credit Plaintiff’s treating doctor’s opinion;


        (0)    Defendant has wrongfully terminated                     Plaintiff’s     long term disability


               benefits without evidence of improvement;


        (p)    Defendant’s request for objective evidence                    was       improper;


        (Q)    Defendant        failed to credit Plaintiff’s credible             complaints of pain and

               fatigue;


        (r)    Defendant          failed     to    consider      the    side       effects      of    Plaintiff’s



               medications;


        (S)    Defendant has wrongfully                 relied     on paid expert’s opinions as

               substantial evidence;


        (t)    Defendant has wrongfully                relied    on a reviewing doctor’s opinion
                                                  12
    Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 19 of 46



                           who    failed     to    consider         Plaintiff’s      occupation            and/or vocational

                           abilities;



                (u)        Defendant         unreasonably                ignored          Plaintiff’s          Social        Security


                           Administration determination;


                (v)        Defendant       failed to give Plaintiff          an opportunity               to     respond      to    new

                           evidence;


                (w)        Defendant’s objective              is    to    terminate            Plaintiff’s       claim which             is



                           contrary to     its   duty as a fiduciary to act              in    good     faith;



                (x)        Defendant has violated             its   contractual obligation to furnish disability


                           benefits to     Plaintiff;   and

                (y)        Defendant       failed to    adopt and implement reasonable standards                                        for


                           prompt investigation of claims arising under                           its   policies.


        77.      Defendant knowingly committed the foregoing                                 acts, with actual         knowledge

of the falsity, unfairness, or deception of the foregoing acts                           and     practices,       in   violation of


Texas Insurance Code section 541 .002                   (1) (formerly Art.         21 .21 §2(c)).


                                   VIII.   THIRD CAUSE OF ACTION:

                      Breach of Covenant of Good Faith and Fair Dealing

        78.      Plaintiff   repeats and realleges paragraphs                        1   -   77 of      this Petition        as    if   set


forth herein.


        79.      By   selling the       insurance policy to              Plaintiff       and by         collecting substantial


premiums      therefore,     Defendant assumed a duty of good                            faith   and      fair   dealing toward


Plaintiff.



        80.     The Plan contains an              implied promise that             it    would deal        fairly      and   in    good
                                                           13
      Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 20 of 46



faith with Plaintiff   and would do nothing              to injury, frustrate, or interfere with Plaintiff’s


rights to receive benefits    und the Plan.

         81.   Defendant breached              its   duty of good       faith   and    fair   dealing toward Plaintiff


in   one or more   of the following ways:


               (a)      By   failing     to    pay benefits        to      Plaintiff   when Defendant knew                     or


                        reasonably should have known that                          Plaintiff    was       entitled to        such

                        benefits;


               (b)      By   interpreting       ambiguous Plan provisions against                           Plaintiff   and    in



                        favor of   its   own    financial interests;


               (C)      By   interpreting            the factual      circumstances of               Plaintiff’s    disability


                        condition against Plaintiff             and   in   favor of    its   own    financial interests;


               (d)      By    failing     to     afford     proper         weight      to     the        evidence       in    the


                        administrative          record      showing that            Plaintiff       is    totally   disabled,


                        including several determinations from Plaintiff’s treating physician;


               (d)      By misrepresenting Plan coverage,                           conditions,           exclusions,        and

                        other provisions;


               (f)      By   interpreting the definition                of disability contained                in   the Plan


                        contrary to the plain language ofthe Policy and                             in   an unreasonable,

                        arbitrary,   and capricious manner;

               (g)      By   failing to       provide a reasonable explanation of the basis for the


                        denial of disability benefits to              Plaintiff;   and

               (h)      By compelling          Plaintiff to initiate this action to             obtain the benefits to


                        which   Plaintiff      was     entitled   under the Plan.
                                                           14
      Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 21 of 46



         82.             By reason      of Defendant’s wrongful acts                   in   breach of the covenant of good

faith   and   fair       dealing, Plaintiff suffered financial hardship, substantial emotional duress,


mental anguish, and pain and suffering which exacerbated her depression and anxiety.

         83.             The     actions of Defendant             amount       to    egregious tortuous conduct directed

at Plaintiff,   a consumer of insurance.

         84.             Defendant’s actions directed at                      Plaintiff     are part of a pattern of similar


conduct directed at the public generally.

         85.             Defendant’s actions were and are materially misleading and have caused


injury to Plaintiff.


         86.             Defendant carelessly              relied        on   its   own flawed review           of the   records

instead of      in   person medical examinations to decide to discontinue paying benefits.

         87.             By reason      of Defendant’s wrongful acts                   in   breach of the covenant of good

faith   and   fair       dealing, Defendant           is liable    to Plaintiff for       compensatory damages and,             for


its   egregious tortuous conduct, punitive damages, and attorneys’ fees, costs, and

disbursements incurred                  in   connection with            this action.


                                             IX.   FOURTH CAUSE OF ACTION

                                                                   Fraud

         88.             Plaintiff     re-alleges       and        incorporates             each   allegation    contained       in



Paragraphs           1
                          -
                              87 of this   Petition   as   if   fully    set forth herein.


         89.              Defendant acted fraudulently as                     to    each representation made         to Plaintiff


concerning material facts for the reason                            it   would not have acted and which Defendant

knew were                false    or   made        recklessly without               any knowledge of        their   truth.     The

representations were                   made   with the intention that they be acted                   upon by     Plaintiff,   who
                                                                         15
    Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 22 of 46



relied   on those representations, thereby causing                              injury   and damage           to Plaintiff.


                                          X.    FIFTH        CAUSE OF ACTION

                                               Prompt Payment of Claim

         90.        Plaintiff    re-alleges           and         incorporates           each      allegation         contained         in



Paragraphs      1    -
                         89 of this   Petition    as    if   fully     set forth herein.


         91.        Defendant         failed     to timely             request from          Plaintiff   any     additional         items,


statements or forms that Defendant reasonably believed to be required from                                                Plaintiff, in



violation of   Texas Insurance Code section 542.055                                  (a)(2)-(3).


         92.        Defendant         failed to notify Plaintiff in writing of the                    acceptance or rejection

of the    claim          not later than        the fifteenth                 business day after receipt of                    all   items,


statements, and forms required by Defendant                                     in   violation 0f     Texas Insurance Code

section 542.056(a).


         93.        Defendant delayed payment of                               Plaintiff's    claim      in   violation       of    Texas

Insurance      Code       section 542.058(a).


                                         XI.    SIXTH        CAUSE OF ACTION

                                                   Statutory Interest

         94.        Plaintiff    re-alleges           and         incorporates           each      allegation         contained         in



Paragraphs      1-       93 ofthis    Petition   as    if   fully      set forth herein.


         95.        Plaintiff   makes a          claim for penalties of                    18%     statutory interest               on the

amount     of the claim          along with reasonable attorneys' fees for violation 0f Texas

Insurance      Code Subchapter B pursuant                         to   Texas Insurance Code section 542.060.

                                                   XII.       CAUSATION

         96.        The conduct described                    in    this Petition         was a producing and proximate
                                                                        16
      Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 23 of 46



cause of damages                 to Plaintiff.


                                            XIII.      DECLARATORY RELIEF
            97.         Pleading further,         Plaintiff      would show she           is   entitled to declaratory relief


pursuant to Section 37 of the Texas                            Civil   Practices and       Remedies Code.                   Specifically,


Plaintiff    would show that she                 is   entitled to declaratory relief            due     to   Defendant’s breach

of   its   contractual obligation under the terms of                           The   Policy.   TEX. CIV. PRACT. & REM.

CODE        § 37.001.

            98.         The evidence        at   trial will    show         that Plaintiff submitted a timely           and properly

payable claim for long term                 disability benefits to              Defendant. The evidence               will    show   that


Defendant denied                 Plaintiff benefits         which      it   contractually owes,         because        it   claims that

Plaintiff’s       condition      does not meet The              Policy’s definition 0f “disabled”.


            99.         The conduct        of Defendant as described                     above creates uncertainty and

insecurity         with       respect to     Plaintiff’s         rights,       status,   and other           legal    relations      with


Defendant.             Therefore, Plaintiff requests the Court exercise                           its   power afforded under

§37.001       et.      seq. of the Texas               Civil    Practice and          Remedies Code and declare the

specific rights           and statuses of the               parties herein.           Specifically, Plaintiff requests this


Court review the facts and attending circumstances and declare that she                                               is    disabled as


that term         is   both    commonly understood and as defined by                           the insurance contract              made

the basis of this             suit.



                                                  XIV.      ATTORNEYS FEES

            100.        Plaintiff     prays that the Court award costs and reasonable and necessary

attorney’s fees as are equitable                      and   just   under §37.009 of the Texas                 Civil   Practices and



                                                                       17
      Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 24 of 46



Remedies Code, §38.001                      of the    Texas      Civil   Practices and    Remedies Code, and Section

542    of the      Texas Insurance Code.

                                           XV.      REQUEST FOR DISCLOSURE

             101.      Pursuant to Rule 194 of the Texas Rules of                             Civil    Procedure,    Plaintiff


requests that Defendant disclose, within 50 days of the service of this request, the

information or material described                       in   Rule 194.2 of the Texas Rules of          Civil   Procedure.

                                                       XVI.     JURY DEMAND

             102.      In   accordance with Texas Rule of                    Civil   Procedure,   Plaintiff   requests a   trial



by jury of     all   issues raised             in this civil   action that are triable by right (or choice) by a jury.


                                                        XVII.    KNOWLEDGE
             103       Each      of the actions described herein                 were done "knowingly" as          that term


is   used      in    the Texas            Insurance          Code and were a producing cause                    of Plaintiff‘s


damages.

                                          XVIII.    RESULTING LEGAL DAMAGES

             104.      Plaintiff     is    entitled     to     the actual     damages      resulting    from Defendant’s

violations         of the     law.        These damages include the consequential damages                             to   her

economic welfare from the wrongful denial and delay                                    of benefits; the mental anguish


and physical           suffering resulting from this wrongful denial of benefits;                             and continued

impact on           Plaintiff;   lost credit reputation;             and the other actual damages permitted by

law.    In   addition, Plaintiff          is   entitled to     exemplary damages.

             105.     As a       result of       Defendant’s acts and/or omissions,               Plaintiff    has sustained

damages         in   excess of the minimum                   jurisdictional limits of this Court.


             106.      Plaintiff is entitled         under law      to the   recovery of prejudgment interest at the
                                                                     18
    Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 25 of 46



maximum       legal rate.


          107.     Defendant’s knowing violations of the Texas Insurance                          Code and DTPA

entitle Plaintiff to     the attorneys' fees, treble         damages, and other penalties provided by

law.


          108.     Plaintiff is entitled to statutory interest               on the amount of her claim         at the


rate of   18%     per year as     damages under Texas Insurance Code                   section 542.060(a).


          109.     Plaintiff is   also entitled to the recovery of attorneys' fees pursuant to                  Texas

Civil   Practice       & Remedies Code            section       38.001,       Texas Insurance Code section

542.060(a)(b),         Texas Business & Commerce Code section 17.50, and Texas                                    Civil


Practice   & Remedies Code            section 37.009.


                                                 XIX.     PRAYER

          110.     WHEREFORE, PREMISES CONSIDERED,                                  Plaintiff    respectfully    prays

that the Court         GRANT       Plaintiff   declaratory and injunctive            relief,    finding that    she     is



entitled to      all   past due short term and long term disability benefits and waiver of


premiums         benefits yet unpaid under the terms of the Plan,                       and     that   Defendant be

ordered to pay          all   future short term    and long term              disability benefits      and waiver of

premium     benefits according to the terms of the Plan until such time as Plaintiff                             is    no

longer disabled or reaches the benefit termination age of the Plan.


          111.     Enter an       order awarding          Plaintiff    all    reasonable actual and            punitive


damages,      pre—     and post—judgment       interest   as allowed by law, attorney fees, costs of                  suit


and expenses incurred as a             result of Defendant’s wrongful denial in providing coverage,


and;

          112.     Enter an award for such other            relief    as   may be just and      appropriate.
                                                           19
   Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 26 of 46




Dated: 12/6/1 8


                                   Respectfully submitted,


                                   MARC WHITEHEAD & ASSOCIATES,
                                   ATTORNEYS AT LAW L.L.P.


                                   By:        Marc Whitehead
                                            /s/
                                         Marc S. Whitehead
                                               Tex. Bar No. 00785238
                                               Fed. |.D. Bar No. 15465
                                               marc@marcwhitehead.com
                                         Madison Tate Donaldson
                                               Tex. Bar No. 24105812
                                               Fed. |.D. No. 3151467
                                               madison@marcwhitehead.com
                                         5300 Memorial Drive, Suite 725
                                         Houston, Texas 77007
                                         Telephone: 71 3-228—8888
                                         Facsimile: 71 3-225-0940
                                         ATTORNEY-lN-CHARGE
                                         FOR PLAINTIFF,
                                         TREON MCKENZIE
Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 27 of 46




                                  3
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 28 of 46



                                              7+(67$7(2)7(;$6
                                                       
                                                   &,7$7,21

72    8180/,)(,1685$1&(&203$1<2)$0(5,&$
        5(*,67(5('$*(17&25325$7,216(59,&(&203$1<
        ($677+675((7687(
        $867,17;

127,&(
                                                             
<RXKDYHEHHQVXHG<RXPD\HPSOR\DQDWWRUQH\,I\RXRU\RXUDWWRUQH\GRQRWILOHDZULWWHQDQVZHU
ZLWK WKH FOHUN ZKR LVVXHG WKLV FLWDWLRQ E\  DP RQ 0RQGD\ QH[W IROORZLQJ WKH H[SLUDWLRQ RI WZHQW\
GD\V DIWHU \RX ZHUH VHUYHG WKLV FLWDWLRQ DQG  3/$,17,))¶6 25,*,1$/ 3(7,7,21 5(48(67 )25
',6&/2685( $1' -85< '(0$1' ILOHG RQ 'HFHPEHU   D GHIDXOW MXGJPHQW PD\ EH WDNHQ
DJDLQVW\RX

7KH FDVH LV SUHVHQWO\ SHQGLQJ EHIRUH WKH 7+ -8',&,$/ ',675,&7 &2857 RI )RUW %HQG &RXQW\
VLWWLQJLQ5LFKPRQG7H[DV,WEHDUVFDXVHQXPEHU'&9DQGLVVW\OHG

75(210&.(1=,(98180/,)(,1685$1&(&203$1<2)$0(5,&$

7KHQDPHDQGDGGUHVVRIWKHDWWRUQH\IRU3/$,17,))LV

0$5&:+,7(+($'
0$5&:+,7(+($' $662&,$7(6$77251(<6$7/$://3
0(025,$/'5,9(68,7(
+2867217;


7KH QDWXUH RI WKH GHPDQGV RI VDLG 3/$,17,)) LV VKRZQ E\ D WUXH DQG FRUUHFW FRS\ 3/$,17,))¶6
25,*,1$/3(7,7,215(48(67)25',6&/2685( $1'-85<'(0$1'RIWKHDFFRPSDQ\LQJWKLV
FLWDWLRQDQGPDGHDSDUWKHUHRI

,IWKLV&LWDWLRQLVQRWVHUYHGLWVKDOOEHUHWXUQHGXQVHUYHG,VVXHGXQGHUP\KDQGDQGVHDORIVDLG&RXUW
DW5LFKPRQG7H[DVRQWKLVWKHWKGD\RI'HFHPEHU

                                                   $11,(5(%(&&$(//,277',675,&7&/(5.
                                                   )257%(1'&2817<7(;$6
                                                   3K\VLFDO$GGUHVV
                                                   (XJHQH+HLPDQQ&LUFOH5RRP
                                                   5LFKPRQG7H[DV
                                                   0DLOLQJ$GGUHVV
                                                   -DFNVRQ6WUHHW
                                                   5LFKPRQG7H[DV
                                                                               


                                                   %\                                             
                                                            'HSXW\'LVWULFW&OHUN0,&+(/(2/*8,1
                                                            7HOHSKRQH  
        Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 29 of 46



'&9                               WK-XGLFLDO'LVWULFW&RXUW
7UHRQ0F.HQ]LHY8QXP/LIH,QVXUDQFH&RPSDQ\RI$PHULFD

                       2)),&(5¶625$87+25,=('3(5621¶65(7851
                                              
      &DPHWRKDQGRQWKH      GD\RI                 DW  R¶FORFN BBB0
            ([HFXWHGDW                                                                              ZLWKLQWKH&RXQW\RI
                                                                     DW       R¶FORFNBBB0 RQWKH               GD\RI
                                      E\GHOLYHULQJWRWKHZLWKLQQDPHG                                       
                                                                      LQ SHUVRQ D WUXH FRS\ RI WKLV FLWDWLRQ WRJHWKHU
ZLWKWKHDFFRPSDQ\LQJFRS\RIWKHSHWLWLRQKDYLQJILUVWDWWDFKHGVXFKFRS\RIVXFKSHWLWLRQWRVXFKFRS\
RIFLWDWLRQDQGHQGRUVHGRQVXFKFRS\RIFLWDWLRQWKHGDWHRIGHOLYHU\

7RWDOIHHIRUVHUYLQJ         FLWDWLRQDWHDFK                                     

                                                                                                                                      
                                                                    1DPHRI2IILFHURU$XWKRUL]HG3HUVRQ
                                                                                 
                                                                                                                  &RXQW\7H[DV
                                                                                 
                                                                %\                                                                   
                                                                       6LJQDWXUHRI'HSXW\RU$XWKRUL]HG3HUVRQ
    6WDWHGD\DQGKRXUDQGSODFHRIVHUYLQJHDFKSHUVRQ
                                                                                                                                             
&203/(7(,)<28$5($3(562127+(57+$1$6+(5,))&2167$%/(25&/(5.2)7+(&2857
,QDFFRUGDQFHZLWK5XOH7KHRIILFHURUDXWKRUL]HGSHUVRQZKRVHUYHVRUDWWHPSWVWRVHUYHDFLWDWLRQVKDOOVLJQWKHUHWXUQ7KH
VLJQDWXUHLVQRWUHTXLUHGWREHYHULILHG,IWKHUHWXUQLVVLJQHGE\DSHUVRQRWKHUWKDQDVKHULIIFRQVWDEOHRUWKHFOHUNRIWKHFRXUW
WKHUHWXUQVKDOOEHVLJQHGXQGHUSHQDOW\RISHUMXU\DQGFRQWDLQWKHIROORZLQJVWDWHPHQW

³0\QDPHLV                                                                                                         
                                           )LUVW0LGGOH/DVW 
                           
P\GDWHRIELUWKLV                              DQGP\DGGUHVVLV                                                              
                                                                                               6WUHHW&LW\=LS 

                                                                                                                    ´

,'(&/$5(81'(53(1$/7<2)3(5-85<7+$77+()25(*2,1*,6758($1'&255(&7

([HFXWHGLQ                       &RXQW\6WDWHRI                                                                 RQWKH

GD\RI                          

                                                                                                                                       
                                                                            'HFODUDQW$XWKRUL]HG3URFHVV6HUYHU
                                                                                         
                                                                                                                                       
                                                                                ,G H[SLUDWLRQRIFHUWLILFDWLRQ 





ŝƚĂƚŝŽŶ;KƌŝŐŝŶĂůWĞƚŝƚŝŽŶͿŝƐƐƵĞĚƚŽhŶƵŵ>ŝĨĞ/ŶƐƵƌĂŶĐĞŽŵƉĂŶǇŽĨŵĞƌŝĐĂŽŶϭϮͬϭϬͬϮϬϭϴ͘
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 30 of 46



                                              7+(67$7(2)7(;$6
                                                       
                                                   &,7$7,21

72    8180/,)(,1685$1&(&203$1<2)$0(5,&$
        5(*,67(5('$*(17&25325$7,216(59,&(&203$1<
        ($677+675((7687(
        $867,17;

127,&(
                                                             
<RXKDYHEHHQVXHG<RXPD\HPSOR\DQDWWRUQH\,I\RXRU\RXUDWWRUQH\GRQRWILOHDZULWWHQDQVZHU
ZLWK WKH FOHUN ZKR LVVXHG WKLV FLWDWLRQ E\  DP RQ 0RQGD\ QH[W IROORZLQJ WKH H[SLUDWLRQ RI WZHQW\
GD\V DIWHU \RX ZHUH VHUYHG WKLV FLWDWLRQ DQG 3/$,17,))¶6 25,*,1$/ 3(7,7,21 5(48(67 )25
',6&/2685( $1' -85< '(0$1'  ILOHG RQ 'HFHPEHU   D GHIDXOW MXGJPHQW PD\ EH WDNHQ
DJDLQVW\RX

7KH FDVH LV SUHVHQWO\ SHQGLQJ EHIRUH WKH 7+ -8',&,$/ ',675,&7 &2857 RI )RUW %HQG &RXQW\
VLWWLQJLQ5LFKPRQG7H[DV,WEHDUVFDXVHQXPEHU'&9DQGLVVW\OHG

75(210&.(1=,(98180/,)(,1685$1&(&203$1<2)$0(5,&$

7KHQDPHDQGDGGUHVVRIWKHDWWRUQH\IRU3/$,17,))LV

0$5&:+,7(+($'
0$5&:+,7(+($' $662&,$7(6$77251(<6$7/$://3
0(025,$/'5,9(68,7(
+2867217;


7KH QDWXUH RI WKH GHPDQGV RI VDLG 3/$,17,)) LV VKRZQ E\ D WUXH DQG FRUUHFW FRS\ 3/$,17,))¶6
25,*,1$/3(7,7,215(48(67)25',6&/2685( $1'-85<'(0$1'RIWKHDFFRPSDQ\LQJWKLV
FLWDWLRQDQGPDGHDSDUWKHUHRI

,IWKLV&LWDWLRQLVQRWVHUYHGLWVKDOOEHUHWXUQHGXQVHUYHG,VVXHGXQGHUP\KDQGDQGVHDORIVDLG&RXUW
DW5LFKPRQG7H[DVRQWKLVWKHWKGD\RI'HFHPEHU

                                                   $11,(5(%(&&$(//,277',675,&7&/(5.
                                                   )257%(1'&2817<7(;$6
                                                   3K\VLFDO$GGUHVV
                                                   (XJHQH+HLPDQQ&LUFOH5RRP
                                                   5LFKPRQG7H[DV
                                                   0DLOLQJ$GGUHVV
                                                   -DFNVRQ6WUHHW
                                                   5LFKPRQG7H[DV
                                                                               
                                                   
         
                                                   %\                                             
                                                            'HSXW\'LVWULFW&OHUN0,&+(/(2/*8,1
                                                            7HOHSKRQH  




                                                       ^Zs/
        Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 31 of 46




'&9                               WK-XGLFLDO'LVWULFW&RXUW
7UHRQ0F.HQ]LHY8QXP/LIH,QVXUDQFH&RPSDQ\RI$PHULFD

                       2)),&(5¶625$87+25,=('3(5621¶65(7851
                                              
      &DPHWRKDQGRQWKH      GD\RI                 DW  R¶FORFN BBB0
            ([HFXWHGDW                                                                                   ZLWKLQWKH&RXQW\RI
                                                                           DW       R¶FORFNBBB0 RQWKH              GD\RI
                                      E\GHOLYHULQJWRWKHZLWKLQQDPHG                                            
                                                                            LQ SHUVRQ D WUXH FRS\ RI WKLV FLWDWLRQ WRJHWKHU
ZLWKWKHDFFRPSDQ\LQJFRS\RIWKHSHWLWLRQKDYLQJILUVWDWWDFKHGVXFKFRS\RIVXFKSHWLWLRQWRVXFKFRS\
RIFLWDWLRQDQGHQGRUVHGRQVXFKFRS\RIFLWDWLRQWKHGDWHRIGHOLYHU\

7RWDOIHHIRUVHUYLQJ         FLWDWLRQDWHDFK                                           

                                                                                                                                           
                                                                          1DPHRI2IILFHURU$XWKRUL]HG3HUVRQ
                                                                                       
                                                                                                                        &RXQW\7H[DV
                                                                                       
                                                                      %\                                                                  
                                                                             6LJQDWXUHRI'HSXW\RU$XWKRUL]HG3HUVRQ
    6WDWHGD\DQGKRXUDQGSODFHRIVHUYLQJHDFKSHUVRQ
                                                                                                                                                  
&203/(7(,)<28$5($3(562127+(57+$1$6+(5,))&2167$%/(25&/(5.2)7+(&2857
,QDFFRUGDQFHZLWK5XOH7KHRIILFHURUDXWKRUL]HGSHUVRQZKRVHUYHVRUDWWHPSWVWRVHUYHDFLWDWLRQVKDOOVLJQWKHUHWXUQ7KH
VLJQDWXUHLVQRWUHTXLUHGWREHYHULILHG,IWKHUHWXUQLVVLJQHGE\DSHUVRQRWKHUWKDQDVKHULIIFRQVWDEOHRUWKHFOHUNRIWKHFRXUW
WKHUHWXUQVKDOOEHVLJQHGXQGHUSHQDOW\RISHUMXU\DQGFRQWDLQWKHIROORZLQJVWDWHPHQW

³0\QDPHLV                                                                                                              
                                              )LUVW0LGGOH/DVW 
                           
P\GDWHRIELUWKLV                                 DQGP\DGGUHVVLV                                                                
                                                                                                    6WUHHW&LW\=LS 

                                                                                                                         ´

,'(&/$5(81'(53(1$/7<2)3(5-85<7+$77+()25(*2,1*,6758($1'&255(&7

([HFXWHGLQ                       &RXQW\6WDWHRI                                                                      RQWKH

GD\RI                          

                                                                                                                                            
                                                                                  'HFODUDQW$XWKRUL]HG3URFHVV6HUYHU
                                                                                               
                                                                                                                                            
                                                                                      ,G H[SLUDWLRQRIFHUWLILFDWLRQ 





                                                                      ^Zs/

Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 32 of 46




                                  4
                                                                                                                                  Filed
                   Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 33 of 46                          4/3/2019 4:09 PM
                                                                                                             Beverley McGrew Walker
                                                                                                                         District Clerk
                                                                                                            Fort Bend County, Texas
                                                                                                               Shelby Taylor
                                                                                            

                                     BEVERLEY MCGREW WALKER 
                                     Fort Bend County District Clerk 
                                    301 Jackson, Richmond, TX 77469 

                                                                                               Telephone: (281) 341-4509
                                                                                                      Fax: (281) 341-4519
                                           REQUEST FOR PROCESS
                            All sections must be completed for processing this request.

    Section 1:
    Cause No. 18-DCV-2757545 18-DCV-257545
    STYLE: McKenzie                                             VS UNUM Life
    Section 2:
    Check Process Type:
    ✔ Citation                                                        Precept to Serve / Notice of Hearing
        Citation by Posting                                           Citation by Commissioner of Insurance
        Temporary Restraining Order                                   Notice of Registration of Foreign Judgment
        Citation by Secretary of State                                Writ of
        Application for Protective Order / Temporary (Ex Parte) Protective Order
        Citation by Publication*:
                 Daily: Fort Bend Herald        Once a Week: Fort Bend Independent
                 Other:
        * In Accordance with the Fort Bend County Term Contract for Newspaper Publication of Legal Notices
        Other
                    REQUEST FOR ISSUANCE OF SUBPOENA MUST BE SUBMITTED ON A
                                   SUBPOENA APPLICATION FORM
    Section 3:
    Title of Document/Pleading to be attached for service: Plaintiff's Original Petition






    Section 4:   PARTIES TO BE SERVED (Please type or print):

    1. Name: Unum Life Insurance c/o Corporation Service Company
        Address: 211 East 7th Street, Suite 620
        City: Austin                                       State: Texas                            Zip: 78701-3218
    2. Name:
        Address:
        City:                                              State:                                  Zip:
                                                            1 of 2

                   Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 34 of 46


    3. Name:
          Address:
          City:                                                State:                               Zip:
    4. Name:
          Address:
          City:                                                State:                               Zip:
    5. Name:
          Address:
          City:                                                State:                               Zip:
    Section 5

    Check Service Type – Additional Fees Apply:

                Fort Bend County – Constable*                             Fort Bend County – Sheriff*

                Certified Mail                                            Registered Mail (Out of Country)

    * Fort Bend County Constable and Sheriff will only serve within their jurisdiction.

    Section 6 (ONLY if Section 7 does not apply)
    Please Note: Our office will use the e-Service email address registered with the Texas State Bar.


    Attorney Name: Marc Whitehead

    Address: 403 Heights Boulevard
                                                               Street/P.O. Box
                   Houston                                               Texas                     77007
                                           City                                   State                     Zip

    Telephone No. 713-228-8888                         Bar No.            00785238
   00785238

    Section 7 (ONLY if Section 6 does not apply)

    Pro-Se Name:

    Address:
                                                               Street/P.O. Box

                                           City                                   State                     Zip

    Telephone No.                                      Email Address

    Pro-se Service Only:

               e-Service*               Mail to Pro-se Party*                    Hold for Pick up

    *Service will be mailed/emailed directly to pro-se party requesting issuance.



                                                                2 of 2
Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 35 of 46




                                  5
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 36 of 46



                                              7+(67$7(2)7(;$6
                                                       
                                                   &,7$7,21

72    8180/,)(,1685$1&(&203$1<2)$0(5,&$
        &2&25325$7,216(59,&(&203$1<
        ($677+675((768,7(
        $867,17;

127,&(
                                                              
<RXKDYHEHHQVXHG<RXPD\HPSOR\DQDWWRUQH\,I\RXRU\RXUDWWRUQH\GRQRWILOHDZULWWHQDQVZHU
ZLWK WKH FOHUN ZKR LVVXHG WKLV FLWDWLRQ E\  DP RQ 0RQGD\ QH[W IROORZLQJ WKH H[SLUDWLRQ RI WZHQW\
GD\V DIWHU \RX ZHUH VHUYHG WKLV FLWDWLRQ DQG 3/$,17,)) 6 25,*,1$/ 3(7,7,21 5(48(67 )25
',6&/2685( $1' -85< '(0$1' ILOHG RQ 'HFHPEHU   D GHIDXOW MXGJPHQW PD\ EH WDNHQ
DJDLQVW\RX

7KH FDVH LV SUHVHQWO\ SHQGLQJ EHIRUH WKH 7+ -8',&,$/ ',675,&7 &2857 RI )RUW %HQG &RXQW\
VLWWLQJLQ5LFKPRQG7H[DV,WEHDUVFDXVHQXPEHU'&9DQGLVVW\OHG

75(210&.(1=,(98180/,)(,1685$1&(&203$1<2)$0(5,&$

7KHQDPHDQGDGGUHVVRIWKHDWWRUQH\IRU3/$,17,))LV

0$5&67$1/(<:+,7(+($'
0$5&:+,7(+($' $662&,$7(6$77251(<6$7/$://3
0(025,$/'5,9(68,7(
+2867217;


7KHQDWXUHRIWKHGHPDQGVRIVDLG3/$,17,))LVVKRZQE\DWUXHDQGFRUUHFWFRS\RIWKH3/$,17,)) 6
25,*,1$/3(7,7,215(48(67)25',6&/2685($1'-85<'(0$1'DFFRPSDQ\LQJWKLVFLWDWLRQ
DQGPDGHDSDUWKHUHRI

,IWKLV&LWDWLRQLVQRWVHUYHGLWVKDOOEHUHWXUQHGXQVHUYHG,VVXHGXQGHUP\KDQGDQGVHDORIVDLG&RXUW
DW5LFKPRQG7H[DVRQWKLVWKHWKGD\RI$SULO

                                                   ',675,&7&/(5.%(9(5/(<0&*5(::$/.(5
                                                   )257%(1'&2817<7(;$6
                                                   3K\VLFDO$GGUHVV
                                                   (XJHQH+HLPDQQ&LUFOH5RRP
                                                   5LFKPRQG7H[DV
                                                   0DLOLQJ$GGUHVV
                                                   -DFNVRQ
                                                   5LFKPRQG7H[DV

                                                                              


                                                   %\                                             
                                                            'HSXW\'LVWULFW&OHUN(5,&$52'5,*8(=
                                                            7HOHSKRQH  




                                                      KZ/'/E>
        Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 37 of 46



'&9                               WK-XGLFLDO'LVWULFW&RXUW
7UHRQ0F.HQ]LHY8QXP/LIH,QVXUDQFH&RPSDQ\RI$PHULFD

                       2)),&(5¶625$87+25,=('3(5621¶65(7851
                                              
      &DPHWRKDQGRQWKH      GD\RI                 DW  R¶FORFN BBB0
            ([HFXWHGDW                                                                              ZLWKLQWKH&RXQW\RI
                                                                     DW       R¶FORFNBBB0 RQWKH               GD\RI
                                      E\GHOLYHULQJWRWKHZLWKLQQDPHG                                       
                                                                      LQ SHUVRQ D WUXH FRS\ RI WKLV FLWDWLRQ WRJHWKHU
ZLWKWKHDFFRPSDQ\LQJFRS\RIWKHSHWLWLRQKDYLQJILUVWDWWDFKHGVXFKFRS\RIVXFKSHWLWLRQWRVXFKFRS\
RIFLWDWLRQDQGHQGRUVHGRQVXFKFRS\RIFLWDWLRQWKHGDWHRIGHOLYHU\

7RWDOIHHIRUVHUYLQJ         FLWDWLRQDWHDFK                                     

                                                                                                                                      
                                                                    1DPHRI2IILFHURU$XWKRUL]HG3HUVRQ
                                                                                 
                                                                                                                  &RXQW\7H[DV
                                                                                 
                                                                %\                                                                   
                                                                       6LJQDWXUHRI'HSXW\RU$XWKRUL]HG3HUVRQ
    6WDWHGD\DQGKRXUDQGSODFHRIVHUYLQJHDFKSHUVRQ
                                                                                                                                             
&203/(7(,)<28$5($3(562127+(57+$1$6+(5,))&2167$%/(25&/(5.2)7+(&2857
,QDFFRUGDQFHZLWK5XOH7KHRIILFHURUDXWKRUL]HGSHUVRQZKRVHUYHVRUDWWHPSWVWRVHUYHDFLWDWLRQVKDOOVLJQWKHUHWXUQ7KH
VLJQDWXUHLVQRWUHTXLUHGWREHYHULILHG,IWKHUHWXUQLVVLJQHGE\DSHUVRQRWKHUWKDQDVKHULIIFRQVWDEOHRUWKHFOHUNRIWKHFRXUW
WKHUHWXUQVKDOOEHVLJQHGXQGHUSHQDOW\RISHUMXU\DQGFRQWDLQWKHIROORZLQJVWDWHPHQW

³0\QDPHLV                                                                                                         
                                           )LUVW0LGGOH/DVW 
                           
P\GDWHRIELUWKLV                              DQGP\DGGUHVVLV                                                              
                                                                                               6WUHHW&LW\=LS 

                                                                                                                    ´

,'(&/$5(81'(53(1$/7<2)3(5-85<7+$77+()25(*2,1*,6758($1'&255(&7

([HFXWHGLQ                       &RXQW\6WDWHRI                                                                 RQWKH

GD\RI                          

                                                                                                                                       
                                                                            'HFODUDQW$XWKRUL]HG3URFHVV6HUYHU
                                                                                         
                                                                                                                                       
                                                                                ,G H[SLUDWLRQRIFHUWLILFDWLRQ 




                                                              KZ/'/E>

ŝƚĂƚŝŽŶ;KƌŝŐŝŶĂůWĞƚŝƚŝŽŶͿŝƐƐƵĞĚƚŽhŶƵŵ>ŝĨĞ/ŶƐƵƌĂŶĐĞŽŵƉĂŶǇŽĨŵĞƌŝĐĂŽŶϰͬϵͬϮϬϭϵ͘
     Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 38 of 46



                                              7+(67$7(2)7(;$6
                                                       
                                                   &,7$7,21

72    8180/,)(,1685$1&(&203$1<2)$0(5,&$
        &2&25325$7,216(59,&(&203$1<
        ($677+675((768,7(
        $867,17;

127,&(
                                                              
<RXKDYHEHHQVXHG<RXPD\HPSOR\DQDWWRUQH\,I\RXRU\RXUDWWRUQH\GRQRWILOHDZULWWHQDQVZHU
ZLWK WKH FOHUN ZKR LVVXHG WKLV FLWDWLRQ E\  DP RQ 0RQGD\ QH[W IROORZLQJ WKH H[SLUDWLRQ RI WZHQW\
GD\V DIWHU \RX ZHUH VHUYHG WKLV FLWDWLRQ DQG 3/$,17,)) 6 25,*,1$/ 3(7,7,21 5(48(67 )25
',6&/2685( $1' -85< '(0$1' ILOHG RQ 'HFHPEHU   D GHIDXOW MXGJPHQW PD\ EH WDNHQ
DJDLQVW\RX

7KH FDVH LV SUHVHQWO\ SHQGLQJ EHIRUH WKH 7+ -8',&,$/ ',675,&7 &2857 RI )RUW %HQG &RXQW\
VLWWLQJLQ5LFKPRQG7H[DV,WEHDUVFDXVHQXPEHU'&9DQGLVVW\OHG

75(210&.(1=,(98180/,)(,1685$1&(&203$1<2)$0(5,&$

7KHQDPHDQGDGGUHVVRIWKHDWWRUQH\IRU3/$,17,))LV

0$5&67$1/(<:+,7(+($'
0$5&:+,7(+($' $662&,$7(6$77251(<6$7/$://3
0(025,$/'5,9(68,7(
+2867217;


7KHQDWXUHRIWKHGHPDQGVRIVDLG3/$,17,))LVVKRZQE\DWUXHDQGFRUUHFWFRS\RIWKH3/$,17,)) 6
25,*,1$/3(7,7,215(48(67)25',6&/2685($1'-85<'(0$1'DFFRPSDQ\LQJWKLVFLWDWLRQ
DQGPDGHDSDUWKHUHRI

,IWKLV&LWDWLRQLVQRWVHUYHGLWVKDOOEHUHWXUQHGXQVHUYHG,VVXHGXQGHUP\KDQGDQGVHDORIVDLG&RXUW
DW5LFKPRQG7H[DVRQWKLVWKHWKGD\RI$SULO

                                                   ',675,&7&/(5.%(9(5/(<0&*5(::$/.(5
                                                   )257%(1'&2817<7(;$6
                                                   3K\VLFDO$GGUHVV
                                                   (XJHQH+HLPDQQ&LUFOH5RRP
                                                   5LFKPRQG7H[DV
                                                   0DLOLQJ$GGUHVV
                                                   -DFNVRQ
                                                   5LFKPRQG7H[DV

                                                                              
                                                   
         
                                                   %\                                             
                                                            'HSXW\'LVWULFW&OHUN(5,&$52'5,*8(=
                                                            7HOHSKRQH  




                                                       ^Zs/
        Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 39 of 46




'&9                               WK-XGLFLDO'LVWULFW&RXUW
7UHRQ0F.HQ]LHY8QXP/LIH,QVXUDQFH&RPSDQ\RI$PHULFD

                       2)),&(5¶625$87+25,=('3(5621¶65(7851
                                              
      &DPHWRKDQGRQWKH      GD\RI                 DW  R¶FORFN BBB0
            ([HFXWHGDW                                                                                   ZLWKLQWKH&RXQW\RI
                                                                           DW       R¶FORFNBBB0 RQWKH              GD\RI
                                      E\GHOLYHULQJWRWKHZLWKLQQDPHG                                            
                                                                            LQ SHUVRQ D WUXH FRS\ RI WKLV FLWDWLRQ WRJHWKHU
ZLWKWKHDFFRPSDQ\LQJFRS\RIWKHSHWLWLRQKDYLQJILUVWDWWDFKHGVXFKFRS\RIVXFKSHWLWLRQWRVXFKFRS\
RIFLWDWLRQDQGHQGRUVHGRQVXFKFRS\RIFLWDWLRQWKHGDWHRIGHOLYHU\

7RWDOIHHIRUVHUYLQJ         FLWDWLRQDWHDFK                                           

                                                                                                                                           
                                                                          1DPHRI2IILFHURU$XWKRUL]HG3HUVRQ
                                                                                       
                                                                                                                        &RXQW\7H[DV
                                                                                       
                                                                      %\                                                                  
                                                                             6LJQDWXUHRI'HSXW\RU$XWKRUL]HG3HUVRQ
    6WDWHGD\DQGKRXUDQGSODFHRIVHUYLQJHDFKSHUVRQ
                                                                                                                                                  
&203/(7(,)<28$5($3(562127+(57+$1$6+(5,))&2167$%/(25&/(5.2)7+(&2857
,QDFFRUGDQFHZLWK5XOH7KHRIILFHURUDXWKRUL]HGSHUVRQZKRVHUYHVRUDWWHPSWVWRVHUYHDFLWDWLRQVKDOOVLJQWKHUHWXUQ7KH
VLJQDWXUHLVQRWUHTXLUHGWREHYHULILHG,IWKHUHWXUQLVVLJQHGE\DSHUVRQRWKHUWKDQDVKHULIIFRQVWDEOHRUWKHFOHUNRIWKHFRXUW
WKHUHWXUQVKDOOEHVLJQHGXQGHUSHQDOW\RISHUMXU\DQGFRQWDLQWKHIROORZLQJVWDWHPHQW

³0\QDPHLV                                                                                                              
                                              )LUVW0LGGOH/DVW 
                           
P\GDWHRIELUWKLV                                 DQGP\DGGUHVVLV                                                                
                                                                                                    6WUHHW&LW\=LS 

                                                                                                                         ´

,'(&/$5(81'(53(1$/7<2)3(5-85<7+$77+()25(*2,1*,6758($1'&255(&7

([HFXWHGLQ                       &RXQW\6WDWHRI                                                                      RQWKH

GD\RI                          

                                                                                                                                            
                                                                                  'HFODUDQW$XWKRUL]HG3URFHVV6HUYHU
                                                                                               
                                                                                                                                            
                                                                                      ,G H[SLUDWLRQRIFHUWLILFDWLRQ 





                                                                      ^Zs/


Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 40 of 46




                                  6
                                                                                                                                             Filed
             Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 41 of 46                                           5/8/2019 1:35 PM
                                                                                                                        Beverley McGrew Walker
                                                                                                                                    District Clerk
434th district court of fort bend county, Texas                                                                         Fort Bend County, Texas
301   JACKSON STREET RICHMOND TX 77469                                                                                   Erica Rodriguez


CASE #: 18-DCV-257545
MCKENZIE, TREON


Plaintiff
V S

UNUM L I F E INSURANCE COMPANY OF AMERICA


Defendant
                                             A F F I D A V I T OF S E R V I C E

I , JAMES R HENDERSON, make s t a t e m e n t t o t h e f a c t ;
T h a t I am a competent p e r s o n more t h a n 18 y e a r s o f age o r o l d e r and n o t a p a r t y t o
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . T h a t I r e c e i v e d t h e documents s t a t e d
b e l o w on 05/07/19 11:20 am, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon Unum L i f e I n s u r a n c e
Company Of A m e r i c a C/O C o r p o r a t i o n S e r v i c e Company.

That I d e l i v e r e d t o          Unum L i f e I n s u r a n c e Company Of A m e r i c a C/O C o r p o r a t i o n
                                      S e r v i c e Company. By D e l i v e r i n g t o Adam Ways, A u t h o r i z e d To A c c e p t

the    following                      CITATION; P L A I N T I F F ' S ORIGINAL P E T I T I O N REQUEST FOR
                                      DISCLOSURE AND JURY DEMAND

at t h i s   address                  211 E a s t 7 t h S t r e e t S t e 620
                                      A u s t i n , T r a v i s County, TX 78701

Manner o f D e l i v e r y          : By PERSONALLY d e l i v e r i n g t h e d o c u m e n t ( s ) t o t h e p e r s o n
                                      above.

Delivered      on                       T u e s d a y May 7, 2019 12:05 pm




My name i s JAMES R HENDERSON,' my d a t e o f b i r t h i s O c t o b e r 2 4 t h , 1980, a n d my a d d r e s s
i s P r o f e s s i o n a l C i v i l P r o c e s s Downtown, 2211 S. IH 35, S u i t e 105, A u s t i n TX 78741,
and U.S.A.            I d e c l a r e u n d e r p e n a l t y o f p e r j u r y t h a t t h e f o r e g o i n g i s t r u e and
correct.

E x e c u t e d i n T r a v i s Count      S t a t e o f T e x a s , on

                             , 20




                                                       T e x a s ^ C e r t i f i c a t i o n * : PSC-12091 E x p . 06/30/2019

                                                                            PCP   I n v # : Z19500065
                                                                            SO    I n v # : AXXXXXXXX

                                             + S e r v i c e Fee:      75.00
                                               Witness Fee:              .00
             AX02A195007C                      Mileage Fee:              .00
roberth                                                                    Whitehead, Marc
eaffidavits@pcpusa.net                                                                                  E - F I L E RETURN
      Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 42 of 46


SERVICE FEE WOT COLLECTED
    BY DISTRICT CLERK
                                         THE STATE OF T E X A S

                                                CITATION

TO:    UNUM LIFE INSURANCE COMPANY OF AMERICA
       C/O CORPORATION S E R V I C E COMPANY
       211 E A S T 7TH S T R E E T SUITE 620
       AUSTIN TX 78701-3218

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION R E Q U E S T FOR
DISCLOSURE AND J U R Y DEMAND filed on December 06, 2018, a default judgment may be taken
against you.                               i

The case is presently pending before the 434TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 18-DCV-257545 and ,is styled:

TREON MCKENZIE V. UNUM LIFE INSURANCE COMPANY O F AMERICA

The name and address of the attorney for PLAINTIFF is:

MARC STANLEY WHITEHEAD
MARC WHITEHEAD & A S S O C I A T E S ATTORNEYS AT LAW L L P
5300 MEMORIAL DRIVE SUITE 725
HOUSTON TX 77007
713-228-8888

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION R E Q U E S T FOR DISCLOSURE AND JURY DEMAND accompanying this citation
and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 9th day of April, 2019.

                                                 DISTRICT C L E R K B E V E R L E Y MCGREW W A L K E R
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469




                                                ORIGINAL
        Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 43 of 46




18-DCV-257545                                    434th Judicial District Court
Treon McKenzie v. Unum Life Insurance Company of America

                                   O F F I C E R ' S OR AUTHORIZED PERSON'S RETURN

              Came to hand on the                       day of                                        , 20     , at           o'clock            M.
              Executed at                                                                                         , within the County of
                                                                                , at        o'clock          M* on the                      day of _
                                             20     , by delivering to the within named.
                                                                                , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving            citation at $80.00 each $


                                                                        Name of Officer or Authorized Person


                                                                                                                              County, Texas

                                                                    By:_
                                                                           Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE. OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

"My n a m e is                                                                                                                          ,
                                            (First, Middle, Last)

my date of birth is                                    , and my a d d r e s s i s .
                                                                                                (Street, City, Zip)




I D E C L A R E U N D E R P E N A L T Y O F P E R J U R Y T H A T T H E F O R E G O I N G IS T R U E A N D C O R R E C T .

E x e c u t e d in                                                      County, State of                                                , on the

day of                                                              .




                                                                                Declarant / Authorized P r o c e s s S e r v e r




                                                                                (Id # & expiration of certification)




                                                                 ORIGINAL

Citation (Original Petition) issued to Unum Life Insurance Company of America on 4/9/2019.
Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 44 of 46




                                  7
                                                                                                             Filed
      Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 45 of 46                5/28/2019 11:26 AM
                                                                                        Beverley McGrew Walker
                                                                                                    District Clerk
                                                                                        Fort Bend County, Texas
                                                                                         Erica Rodriguez
                                CAUSE NO. 18-DCV-257545

 TREON McKENZIE,                                §           IN THE DISTRICT COURT OF
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §           FORT BEND COUNTY, TEXAS
                                                §
 UNUM LIFE INSURANCE COMPANY                    §
 OF AMERICA,                                    §
                                                §
         Defendant.                             §           434TH JUDICIAL DISTRICT

                         DEFENDANT’S ORIGINAL ANSWER

        Defendant Unum Life Insurance Company of America (“Defendant”) submits this

original answer to Plaintiff’s Original Petition, Request for Disclosure and Jury Demand

(the “Petition”) and states:

                                    GENERAL DENIAL

        Subject to such admissions and stipulations as may be made at the time of any trial

or hearing in this cause, Defendant denies generally and specially the material allegations

contained in the Petition, and any amendments or supplements thereto, and demands strict

proof thereof in accordance with the requirements of the laws of Texas.

                                  RELIEF REQUESTED

        Defendant respectfully requests the following relief:

        a.     that Plaintiff take nothing by reason of her suit;

        b.     that Plaintiff’s claims be dismissed with prejudice and Defendant recover

               its costs of court; and

        c.     that Defendant have all such other and further relief, both general and special,

               at law and in equity, to which it may show itself justly entitled.

DEFENDANT’S ORIGINAL ANSWER – Page 1
   Case 4:19-cv-02046 Document 1-1 Filed on 06/06/19 in TXSD Page 46 of 46


                                           Respectfully submitted,


                                           By: /s/ Dennis M. Lynch
                                                   Dennis M. Lynch
                                                   State Bar No. 90001506
                                                   dennis.lynch@figdav.com
                                                   Cameron E. Jean
                                                   State Bar No. 24097883
                                                   cameron.jean@figdav.com

                                           FIGARI + DAVENPORT, LLP
                                           901 Main Street, Suite 3400
                                           Dallas, Texas 75202
                                           (214) 939-2000
                                           (214) 939-2090 (Facsimile)

                                           ATTORNEYS FOR DEFENDANT
                                           UNUM LIFE INSURANCE COMPANY
                                           OF AMERICA


                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been

served via efile.txcourts.gov on the following: Mr. Marc Whitehead, Ms. Madison Tate

Donaldson, Marc Whitehead & Associates, LLP, 5300 Memorial Drive, Suite 725,

Houston, Texas 77007, on this the 28th day of May, 2019.



                                           /s/ Dennis M. Lynch
                                           Dennis M. Lynch




DEFENDANT’S ORIGINAL ANSWER – Page 2
